BARFIELD, Chief Judge.
In this appeal from an order of the Division of Administrative Hearings, St. Johns River Water Management District challenges the decision of the hearing officer that invalidated its proposed rule to quantify discharge limitations for phosphorus for Lake Apopka. Because we hold that the hearing officer correctly determined that appellant did not have the statutory authority to set water quality standards as proposed by the rule in reliance on sections 373.085, 373.086, and 373.103, Florida Statutes (1993), we do not reach any other issues raised by the parties to this appeal.
It appears that the proper course for the appellant to have taken would have been to present its research and data to the Department of Environmental Protection and request that the department adopt numerical standards for the water bodies in issue. See Miccosukee Tribe of Indians v. State, 656 So.2d 505 (Fla. 3d DCA 1995).
AFFIRMED.
KAHN and DAVIS, JJ., concur.